

117 HR 4591 IH: VA Electronic Health Record Transparency Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4591IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Mrvan (for himself, Mr. Takano, Mr. Bost, Mrs. Lee of Nevada, and Mr. Brown) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress periodic reports on the costs of the Department of Veterans Affairs Electronic Health Record Modernization program.1.Short titleThis Act may be cited as the VA Electronic Health Record Transparency Act of 2021. 2.Reports on costs of Department of Veterans Affairs Electronic Health Record Modernization program(a)In generalNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter until the termination date specified in subsection (b), the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the costs of the Electronic Health Record Modernization program of the Department of Veterans Affairs. Each such report shall include, for the period covered by the report and for the total period beginning on the date of the enactment of this Act and ending on the date of the submittal of the report, a description of all actual expenses driven by such program, including—(1)any funds expended from the budget of the Veterans Health Administration, the Office of Information and Technology, or any other program;(2)direct and indirect funds;(3)any amount expended on an infrastructure project necessitated or expedited by the Electronic Health Record Modernization program that the Secretary determines would have been obligated or expended even in the absence of such program; and(4)any expenditure associated with consultants that are not included in the Electronic Health Record Modernization program contract.(b)Termination dateThe requirement to submit a report under subsection (a) shall terminate on the date that is 180 days after the date on which the Secretary submits to the Committees on Veterans’ Affairs of the Senate and House of Representatives certification that the Electronic Health Record Modernization program has been fully implemented.